i          i      i                                                                              i         i       i




                                     MEMORANDUM OPINION

                                              No. 04-10-00581-CV

                                            IN RE Mindy TRAVIS

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 18, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 6, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                 PER CURIAM




           1
         … This proceeding arises out of Cause No. 7022, styled In the Estate of Mark L. Cude, Deceased, in the County
Court, Atascosa County, Texas, the Honorable Diana Bautista presiding.